       Case 2:14-cr-20130-JAR-JPO Document 304 Filed 01/19/21 Page 1 of 4




                                      In the United States District Court
                                           for the District of Kansas



United States of America,
                    Plaintiff-Respondent,

v.
                                                                Case No. 14-20130-03-JAR

Cornell Jones,
                             Defendant-Petitioner.



                              NOTICE AND ORDER TO SHOW CAUSE

         28 U.S.C. § 2255 entitles a federal prisoner to relief if the court determines that “the

judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by

law or [is] otherwise open to collateral attack, or that there has been such a denial or

infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to

collateral attack.”1 The court must hold an evidentiary hearing on a § 2255 motion “[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief.”2 A § 2255 petitioner must allege facts that, if proven, would warrant relief from his

conviction or sentence.3 An evidentiary hearing is not necessary where the factual allegations

are contradicted by the record, inherently incredible, or when they are conclusion rather than

statements of fact.4


         1
             28 U.S.C. § 2255(b).
         2
             United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (quoting 28 U.S.C. § 2255(b)).
         3
             In re Lindsey, 582 F.3d 1173, 1175 (10th Cir. 2009).
         4
           See Hatch v. Oklahoma, 58 F.3d 1447, 1471 (10th Cir. 1995) (“[T]he allegations must be specific and
particularized, not general or conclusory”); United States v. Fisher, 38 F.3d 1143, 1147 (10th Cir. 1994) (rejecting
ineffective assistance of counsel claims that are merely conclusory in nature and without supporting factual
averments).




                                                           1
       Case 2:14-cr-20130-JAR-JPO Document 304 Filed 01/19/21 Page 2 of 4




        On August 13, 2019, this Court issued its ruling in United States v. Carter (“Black

Order”) that precipitates the § 2255 motion before the Court.5 On February 18, 2020, Petitioner

Cornell Jones filed a pro se Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence (Doc. 287), speculating that the government violated his Sixth Amendment right to

effective counsel when it allegedly accessed soundless video recordings of his meeting(s) with

counsel while he was incarcerated at CCA. Petitioner seeks relief based on events that came to

light in the Black case and investigation, including the existence of soundless video recordings of

meetings between attorneys and their clients who were detained at CCA. The government

admits that it obtained videos from CCA in connection with the Black case, which focused on

drug and contraband trafficking inside CCA.

        On April 12, 2016, the government served a subpoena on CCA seeking “[a]ll video

footage or still images currently retained by [CCA] depicting any internal or external

surveillance video or still image taken between July 2014 and April 12, 2016 at the CCA facility

in Leavenworth, Kansas.”6 On May 17, 2016, CCA provided six DVR hard drives to the

government containing surveillance footage from inside and outside of the facility, including in

rooms used for inmate-attorney meetings.7 The government came into possession of these

videos on June 1, 2016, and on August 16, 2016, this Court ordered the video recordings in the

government’s custody to be impounded.8




        5
           Case No. 16-20032-JAR, Doc. 758 (D. Kan. Aug. 13. 2019). As discussed in that Order, the Sixth
Amendment claims stem from recordings of conversations and meetings with counsel while they were detained at
Corrections Corporation of America (“CCA”). That facility has since been renamed CoreCivic. For convenience,
the Court refers to it as CCA in this Order.
        6
            Id. at 66.
        7
            Id. at 66–67.
        8
            Id. at 10, 66.




                                                      2
       Case 2:14-cr-20130-JAR-JPO Document 304 Filed 01/19/21 Page 3 of 4




         In the Black Order, the Court determined that the following threshold showings must be

made for a defendant raising such claims in a § 2255 motion after review and verification by the

FPD: (1) the video of the attorney-client meeting exists; (2) the quality of the non-verbal

communication in the video is sufficient to confirm communication between the detainee and

counsel; and (3) an affidavit from defense counsel confirming that the nature of the meeting

related to legal advice or strategy, including but not limited to defense preparation, plea

negotiations, or review of discovery.9 It was the Court’s intent that this threshold showing would

assist in eliminating claims where it was clear that no protected communication existed, for

example, where there was no recording at all, the recording was not viewable, or the purpose of

the meeting or conversation was not to seek legal advice or strategy.

         On July 17, 2018, Standing Order 18-3 appointed the Federal Public Defender (“FPD”) to

represent any defendant from the District of Kansas who may have a post-conviction Sixth

Amendment claim based on the recording of in-person attorney-client meetings or attorney-client

phone calls by any holding facility housing federal detainees within this District.

         The video recordings from CCA that were impounded by the Court in the fall of 2016,

were turned over to the FPD after the Black Order was entered on August 13, 2019. The FPD,

along with defense counsel, proceeded to exhaustively review hundreds of hours of video

recordings, ultimately filing over 80 habeas motions alleging Sixth Amendment violations with

respect to the government’s alleged intentional-intrusion into these attorney-client meetings. The

FPD did not enter an appearance on behalf of Petitioner or supplement his pro se motion, nor is

there any evidence in the record that a video recording of any meeting with counsel exists or


         9
           Id. at 166. The Court subsequently reaffirmed those findings and legal standards in the consolidated
action, In re: CCA Recordings 2255 Litig., D. Kan. No. 19-2491-JAR-JPO, Docs. 225, 588.




                                                          3
         Case 2:14-cr-20130-JAR-JPO Document 304 Filed 01/19/21 Page 4 of 4




meets the threshold criteria for a protected communication established by the Court in the Black

Order.

         Accordingly, the Court orders Petitioner Cornell Jones to show cause in writing why his

motion for relief pursuant to 28 U.S.C. § 2255 should not be dismissed for lack of a sufficient

factual basis or evidence on which to proceed with his claim. Petitioner shall file a response to

this Order on or before March 2, 2021. If no response is filed, the Court shall summarily

dismiss this motion as lacking any factual basis that would warrant relief from his conviction or

sentence.

         IT IS SO ORDERED.

         Dated: January 19, 2021
                                              S/ Julie A. Robinson
                                             JULIE A. ROBINSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                 4
